                                          Case 4:19-cv-02534-JSW Document 57 Filed 03/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JIAJIE ZHU,                                         Case No. 19-cv-02534-JSW (TSH)
                                   8                    Plaintiff,
                                                                                             DISCOVERY ORDER
                                   9             v.
                                                                                             Re: Dkt. Nos. 43, 47, 53, 54
                                  10     JING LI, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court had a hearing on March 19, 2021 concerning the discovery disputes outlined in

                                  14   the parties’ letter briefs at ECF Nos. 43, 47, 53 and 54. The reasons for the Court’s order are

                                  15   stated on the transcript. This order is intended to memorialize the Court’s rulings.

                                  16          RFP 15 (Chen, Li). Chen reports that he now has his former attorney’s case files. The

                                  17   Court orders him to produce non-privileged documents responsive to this RFP by April 1, 2021.

                                  18          RFPs 26-28 (Chen) and RFPs 25-27 (Li). Plaintiff has produced evidence that during the

                                  19   course of the Standard Fiber lawsuits, Chen contended that he did not have an ownership interest

                                  20   in Teetex and that Li did, positions that are contrary to what they assert in this case. This renders

                                  21   the deposition transcripts, affidavits, declarations and discovery responses in those lawsuits

                                  22   relevant and discoverable. The Court does not think that relevance is limited to just the

                                  23   declarations concerning ownership interests; rather, Plaintiff is entitled to see factual evidence

                                  24   developed in those cases to see the larger picture. The Court does not believe it will be

                                  25   burdensome to produce these materials. Now that Chen has his former attorney’s case files, the

                                  26   Court orders him to produce non-privileged documents responsive to these RFPs by April 1.

                                  27          RFPs 30-31 (Li) and 31-32 (Chen). The Court orders Defendants to produce an export of

                                  28   the responsive accounting records from Teetex’s accounting software by March 31, 2021. If
                                          Case 4:19-cv-02534-JSW Document 57 Filed 03/19/21 Page 2 of 2




                                   1   Plaintiff’s counsel encounters difficulty in accessing that data, he shall meet and confer with

                                   2   Defendants’ counsel, and if they cannot resolve the dispute, they shall promptly file a joint

                                   3   discovery letter brief.

                                   4           RFPs 34 (Li) and 35 (Chen). The Court orders Chen to produce the requested bank

                                   5   statements by April 1.

                                   6           RFPs 37-38 (Li) and 38-39 (Chen). During the hearing the parties agreed that Plaintiff is

                                   7   entitled to responsive documents through at least June 30, 2018, and the Court orders Defendants

                                   8   to produce those by April 1. This order is without prejudice to Plaintiff renewing his request for

                                   9   these documents through the end of 2019.

                                  10           Privilege log. Defendants’ privilege log does not comply with Federal Rule of Civil

                                  11   Procedure 26(b)(5)(A)(ii). The Courts orders Defendants to serve an amended privilege log within

                                  12   30 days.
Northern District of California
 United States District Court




                                  13           Scrambled documents. The Court orders Plaintiff to file within seven days a few examples

                                  14   of the lengthy .pdf files he asserts are improper. He should tell Defendants by email the Bates

                                  15   ranges he plans to file and ask them if they request him to file the documents under seal, and by

                                  16   email they should answer him clearly. As a reminder, if Defendants insist that the documents be

                                  17   filed under seal, Defendants will have to file a declaration within four days substantiating the

                                  18   sealing request. See Civ. L.R. 79-5(e)(1).

                                  19           Confidentiality designations. The Courts orders the parties to meet and confer and within

                                  20   seven days to file a [proposed] stipulated protective order based on the District’s model. The

                                  21   Court orders Defendants to re-designate their document productions as appropriate within 30 days

                                  22   after the entry of a protective order.

                                  23           IT IS SO ORDERED.

                                  24

                                  25   Dated: March 19, 2021

                                  26
                                                                                                    THOMAS S. HIXSON
                                  27                                                                United States Magistrate Judge
                                  28
                                                                                         2
